Matter of Angel L.-R. (2022 NY Slip Op 03798)





Matter of Angel L.-R.


2022 NY Slip Op 03798


Decided on June 09, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 09, 2022

Before: Kapnick, J.P., Mazzarelli, Gesmer, Shulman, Rodriguez, JJ. 


Docket No. B33743/19 Appeal No. 16108 Case No. 2021-01745 

[*1]In the Matter of Angel L.-R., A Dependent Child Under Eighteen Years of Age, etc., Alan R., Respondent-Appellant, Saint Dominic's Family Services, Petitioner-Respondent, Administration for Children Services, Respondent.


Steven N. Feinman, White Plains, for appellant.
Ira L. Eras, P.C., Brooklyn (Ira L. Eras of counsel), for respondent.

Order, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about April 7, 2021, which, upon a finding of abandonment and permanent neglect, terminated respondent father's parental rights to the subject child, and transferred custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
The court providently exercised its discretion in denying respondent's application for a dispositional hearing before terminating his parental rights, as such a hearing was not statutorily required following its finding of abandonment, conceded by respondent (Matter of Messiah C.T. [Eusebio C.T.], 180 AD3d 544, 545 [1st Dept 2020]; Matter of Michael Angelo D. [AbbyAnn D.], 147 AD3d 446 [1st Dept 2017]). Respondent's claim of recent significant progress in addressing his parenting deficits is unavailing (see Matter of Keyevon Justice P. [Lativia Denice P.], 90 AD3d 477 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 9, 2022